
	
		II
		Calendar No. 281
		111th CONGRESS
		2d Session
		S. 555
		[Report No. 111–131]
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the exchange of certain land located in
		  the Arapaho-Roosevelt National Forests in the State of Colorado, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sugar Loaf Fire Protection District
			 Land Exchange Act of 2009.
		2.FindingsCongress finds that—
			(1)since 1967, the
			 Sugar Loaf Fire Protection District, located west of Boulder, Colorado, has
			 owned and operated 2 fire stations on National Forest System land pursuant to
			 special use permits issued by the Forest Service;
			(2)the District seeks ownership of the land on
			 which the fire stations are located to enable the District—
				(A)to establish an area for firefighter
			 training;
				(B)to install bathroom facilities in each fire
			 station; and
				(C)to expand each fire station in the
			 future;
				(3)the National
			 Forest System land on which each fire station is located—
				(A)consists of
			 approximately 5.08 acres; and
				(B)is of limited
			 utility for public administration, recreation, or any other use because the
			 land has been occupied by the fire stations for 30 years;
				(4)the District owns a parcel of non-Federal
			 land consisting of approximately 5.17 acres that the District is willing to
			 convey to the United States in exchange for the parcel of National Forest
			 System land on which the fire stations are located;
			(5)the non-Federal land offered by the
			 District—
				(A)is suitable for addition to the
			 Arapaho-Roosevelt National Forests; and
				(B)if conveyed to the United States,
			 will—
					(i)eliminate an isolated inholding in the
			 National Forest System land;
					(ii)result in administrative cost savings to
			 the United States by reducing costs relating to forest boundary administration;
			 and
					(iii)provide to the United States environmental
			 and public recreational use benefits that will greatly exceed the benefits
			 provided by the National Forest System land on which the fire stations are
			 located; and
					(6)it is in the public interest to direct,
			 expedite, and facilitate completion of a land exchange involving the Federal
			 and non-Federal land to enable the District to better provide fire protection
			 services to—
				(A)residents of the District;
				(B)residents of neighboring districts;
			 and
				(C)individuals who travel through—
					(i)the District on Colorado Highway 119;
			 and
					(ii)National Forest System land that is located
			 within, or adjacent to, the District.
					3.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Sugar Loaf Fire Protection District of
			 Boulder, Colorado.
			(2)Federal
			 landThe term Federal land means the parcel of
			 approximately 5.08 acres of Federal land that is—
				(A)located in the
			 National Forest; and
				(B)depicted on the
			 maps entitled Sugar Loaf Federal Lands—Station 1 and
			 Sugar Loaf Federal Lands—Station 2 dated November, 2006.
				(3)National
			 ForestThe term National Forest means the
			 Arapaho-Roosevelt National Forests located in the State of Colorado.
			(4)Non-Federal
			 landThe term non-Federal land means the parcel of
			 approximately 5.17 acres of non-Federal land that is—
				(A)located—
					(i)in unincorporated
			 Boulder County, Colorado; and
					(ii)between the
			 communities of Boulder and Nederland, Colorado; and
					(B)depicted on the
			 map entitled Non-Federal Lands—Hibernian Load and dated
			 November, 2006.
				(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Land
			 exchange
			(a)In
			 generalIf, not later than 30
			 days after the date of enactment of this Act, the District offers to convey to
			 the Secretary all right, title, and interest of the District in and to the
			 non-Federal land, and the offer is acceptable to the Secretary—
				(1)the Secretary shall accept the offer;
			 and
				(2)on receipt of
			 acceptable title in and to the non-Federal land, the Secretary shall convey to
			 the District all right, title, and interest of the United States in and to the
			 Federal land.
				(b)Appraisals;
			 equalization
				(1)Appraisals
					(A)In
			 generalThe Federal land and non-Federal land shall be appraised
			 by an independent appraiser selected by the Secretary.
					(B)Requirements
						(i)StandardsAn
			 appraisal conducted under subparagraph (A) shall be conducted in accordance
			 with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions developed by the Interagency
			 Land Acquisition Conference; and
							(II)the Uniform
			 Standards of Professional Appraisal Practice.
							(ii)EncumbranceThe
			 independent appraiser selected by the Secretary under subparagraph (A) shall
			 not consider the encumbrance described in subsection (e) during the conduct of
			 an appraisal under subparagraph (A).
						(2)EqualizationIf
			 the values of the Federal land and the non-Federal land to be conveyed in the
			 land exchange under subsection (a) are not equal, the values may be equalized
			 by—
					(A)the Secretary
			 making a cash equalization payment to the District (including a cash
			 equalization payment the amount of which is greater than the amount authorized
			 by section 206(b) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1716(b));
					(B)the District
			 making a cash equalization payment to the Secretary;
					(C)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate; or
					(D)any combination
			 of—
						(i)a cash
			 equalization payment described in subparagraph (A) or (B), as appropriate;
			 and
						(ii)a reduction of
			 acreage of the Federal land or the non-Federal land described in subparagraph
			 (C), as appropriate.
						(c)Condition of
			 exchangeAs a condition of the land exchange under subsection
			 (a), to expedite the land exchange and reduce the administrative costs of the
			 land exchange to the United States, the District shall pay each cost relating
			 to—
				(1)each necessary
			 land survey of the Federal and non-Federal land; and
				(2)each appraisal
			 conducted by the independent appraiser under subsection (b)(1).
				(d)Deadline for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchange under subsection (a) shall be completed not later than 120 days
			 after the date of enactment of this Act.
			(e)Interim use of
			 Federal land
				(1)In
			 generalSubject to paragraph (2), during the period beginning on
			 the date of enactment of this Act and ending on the date of completion of the
			 land exchange under subsection (a), the District may carry out modifications to
			 each fire station located on the Federal land without further action or
			 authorization by the Secretary.
				(2)Indemnification
			 requirementBefore the conduct of any modification described in
			 paragraph (1), the District shall enter into a written agreement with the
			 Secretary, with respect to the period described in that paragraph—
					(A)to hold the United
			 States harmless for any liability arising from the conduct of any modification;
			 and
					(B)to indemnify the
			 United States against any cost arising from—
						(i)the ownership by
			 the United States of the Federal land; and
						(ii)any action of the
			 District (including any employee, licensee, or agent of the District) in
			 carrying out any modification or other action on the Federal land.
						(f)Authority of
			 Secretary To conduct sale of Federal land
				(1)In
			 generalIn accordance with paragraph (2), if the land exchange
			 under subsection (a) is not completed by the date described in that subsection
			 for any reason, the Secretary may offer to sell to the District the Federal
			 land.
				(2)Value of Federal
			 landThe Secretary may offer to sell to the District the Federal
			 land for an amount equal to the value for which the Federal land is appraised
			 under subsection (b)(1).
				(g)Disposition of
			 proceeds
				(1)In
			 generalThe Secretary shall deposit in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a) any amount received by the Secretary as the result of—
					(A)a sale carried out
			 under subsection (f)(1); and
					(B)any cash
			 equalization payment under subsection (b)(2)(B).
					(2)Use of
			 proceedsAmounts deposited under paragraph (1) shall be available
			 to the Secretary, without further appropriation and until expended, for the
			 acquisition of real property or interests in real property for inclusion in the
			 portion of the National Forest System located in the State of Colorado.
				(h)Incorporation,
			 management, and status of acquired land
				(1)Incorporation;
			 managementThe non-Federal land acquired by the Secretary under
			 this section shall—
					(A)become part of the
			 National Forest; and
					(B)be managed in
			 accordance with each law applicable to the National Forest System (including
			 regulations).
					(2)Boundary of
			 National Forest
					(A)In
			 generalThe boundary of the National Forest is modified in
			 accordance with the acquisition of the non-Federal land under this
			 section.
					(B)Land and Water
			 Conservation FundFor the purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundary of the
			 National Forest, as adjusted by subparagraph (A), shall be considered to be the
			 boundary of the National Forest as of January 1, 1965.
					(i)Technical
			 corrections with respect to maps
				(1)In
			 generalSubject to the agreement of the District, the Secretary
			 may—
					(A)make minor
			 corrections to correct technical and clerical errors in the maps described in
			 section 3; and
					(B)adjust the
			 boundary of the National Forest to ensure the establishment of a boundary that
			 the Secretary determines could be effectively managed.
					(2)DiscrepanciesSubject
			 to the agreement of the Secretary and the District, if there is a discrepancy
			 between a map, acreage estimate, and legal or other description of the land to
			 be exchanged under subsection (a), the map shall prevail.
				(j)Revocation of
			 orders; withdrawal
				(1)Revocation of
			 ordersAny public order withdrawing the Federal land from entry,
			 appropriation, or disposal under the public land laws is revoked to the extent
			 necessary to permit the conveyance of the Federal land to the District.
				(2)WithdrawalOn
			 the date of enactment of this Act, if not already withdrawn or segregated from
			 entry and appropriation under the public land laws (including the mining and
			 mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et
			 seq.), the Federal land is withdrawn until the date of the conveyance of the
			 Federal land to the District.
				
	
		1.Short titleThis Act may be cited as the
			 Sugar Loaf Fire Protection District
			 Land Exchange Act of 2009.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Sugar Loaf Fire Protection District of
			 Boulder, Colorado.
			(2)Federal
			 landThe term Federal land means—
				(A)the parcel of
			 approximately 1.52 acres of land in the National Forest that is generally
			 depicted on the map numbered 1, entitled Sugarloaf Fire Protection
			 District Proposed Land Exchange, and dated November 12, 2009;
			 and
				(B)the parcel of
			 approximately 3.56 acres of land in the National Forest that is generally
			 depicted on the map numbered 2, entitled Sugarloaf Fire Protection
			 District Proposed Land Exchange, and dated November 12, 2009.
				(3)National
			 forestThe term National Forest means the
			 Arapaho-Roosevelt National Forests located in the State of Colorado.
			(4)Non-Federal
			 landThe term non-Federal land means the parcel of
			 approximately 5.17 acres of non-Federal land in unincorporated Boulder County,
			 Colorado, that is generally depicted on the map numbered 3, entitled
			 Sugarloaf Fire Protection District Proposed Land Exchange, and
			 dated November 12, 2009.
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Land exchange
			(a)In
			 generalSubject to the provisions of this Act, if the District
			 offers to convey to the Secretary all right, title, and interest of the
			 District in and to the non-Federal land, and the offer is acceptable to the
			 Secretary—
				(1)the Secretary shall
			 accept the offer; and
				(2)on receipt of acceptable
			 title to the non-Federal land, the Secretary shall convey to the District all
			 right, title, and interest of the United States in and to the Federal
			 land.
				(b)Applicable
			 lawSection 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716) shall apply to the land exchange authorized under
			 subsection (a), except that—
				(1)the Secretary may accept
			 a cash equalization payment in excess of 25 percent of the value of the Federal
			 land; and
				(2)as a condition of the
			 land exchange under subsection (a), the District shall—
					(A)pay each cost relating to
			 any land surveys and appraisals of the Federal land and non-Federal land;
			 and
					(B)enter into an agreement
			 with the Secretary that allocates any other administrative costs between the
			 Secretary and the District.
					(c)Additional terms and
			 conditionsThe land exchange under subsection (a) shall be
			 subject to—
				(1)valid existing rights;
			 and
				(2)any terms and conditions
			 that the Secretary may require.
				(d)Time for completion of
			 land exchangeIt is the intent of Congress that the land exchange
			 under subsection (a) shall be completed not later than 1 year after the date of
			 enactment of this Act.
			(e)Authority of Secretary
			 To conduct sale of Federal land
				(1)In
			 generalIn accordance with paragraph (2), if the land exchange
			 under subsection (a) is not completed by the date that is 1 year after the date
			 of enactment of this Act, the Secretary may offer to sell to the District the
			 Federal land.
				(2)Value of Federal
			 landThe Secretary may offer to sell to the District the Federal
			 land for the fair market value of the Federal land.
				(f)Disposition of
			 proceeds
				(1)In
			 generalThe Secretary shall deposit in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a) any amount received by the Secretary as the result of—
					(A)any cash equalization
			 payment made under subsection (b); and
					(B)any sale carried out
			 under subsection (e).
					(2)Use of
			 proceedsAmounts deposited under paragraph (1) shall be available
			 to the Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land in the National Forest.
				(g)Management and status
			 of acquired landThe non-Federal land acquired by the Secretary
			 under this section shall be—
				(1)added to, and
			 administered as part of, the National Forest; and
				(2)managed by the Secretary
			 in accordance with—
					(A)the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.);
			 and
					(B)any laws (including
			 regulations) applicable to the National Forest.
					(h)Revocation of orders;
			 withdrawal
				(1)Revocation of
			 ordersAny public order withdrawing the Federal land from entry,
			 appropriation, or disposal under the public land laws is revoked to the extent
			 necessary to permit the conveyance of the Federal land to the District.
				(2)WithdrawalOn
			 the date of enactment of this Act, if not already withdrawn or segregated from
			 entry and appropriation under the public land laws (including the mining and
			 mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et
			 seq.), the Federal land is withdrawn until the date of the conveyance of the
			 Federal land to the District.
				
	
		March 2, 2010
		Reported with an amendment
	
